


110 HR 6506 IH: Improving Children’s Doctor Access Act of

U.S. House of Representatives
2008-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6506
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2008
			Mr. Boustany
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XXI of the Social Security Act to require
		  SCHIP annual reports to include information on the HEDIS measure relating to
		  access to primary care practitioners by individuals eligible for child health
		  assistance under such plans and on State efforts to avoid certain displacement
		  of private health coverage, and to express the sense of Congress that such
		  States should utilize Consumer Assessment of Healthcare Providers and Systems
		  consumer satisfaction surveys to measure access by such individuals to
		  physicians.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Children’s Doctor Access Act of
			 2008.
		2.State requirement
			 under SCHIP to report on HEDIS measure relating to access to PCPs
			(a)In
			 generalSection 2108(a) of the Social Security Act (42 U.S.C.
			 1397hh(a)) is amended—
				(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, with
			 appropriate indentation;
				(2)by designating the
			 sentence beginning with The State shall as a paragraph (1) with
			 the hearing (1) In
			 general.— and appropriate indentation; and
				(3)by adding at the
			 end the following new paragraph:
					
						(2)Information on
				certain HEDIS measure required
							(A)In
				generalEach annual report of
				a State submitted under paragraph (1)(B) for a fiscal year shall include
				information on the access HEDIS measure described in subparagraph (B) for
				individuals eligible for child health assistance under the State child health
				plan during the fiscal year.
							(B)Access HEDIS
				measure describedThe access HEDIS measure described in this
				subparagraph is the Health Plan Employer Data and Information Set (HEDIS)
				measure established by the National Committee for Quality Assurance that is the
				following (or, in the case of an update to such measure, such update):
								(i)The percentage of each of the following
				populations of individuals described in subparagraph (A) who had a visit with a
				primary care practitioner during the previous 12-month period:
									(I)Individuals who
				are at least 12 months of age and who have not attained 25 months of
				age.
									(II)Individuals who
				are at least 25 months of age and have not attained 7 years of age.
									(ii)The percentage of
				each of the following populations of individuals described in subparagraph (A)
				who had a visit with a primary care practitioner during the previous 24-month
				period:
									(I)Individuals who
				are at least 7 years of age and who have not attained 12 years of age.
									(II)Individuals who
				are at least 12 years of age and who have not attained 19 years of
				age.
									.
				(b)Effective
			 dateThe amendment made by
			 subsection (a)(3) shall be effective for annual reports submitted for fiscal
			 year 2010 and each subsequent fiscal year.
			3.State efforts
			 under SCHIP to avoid displacement of private health coverage
			(a)In
			 generalSection 2102(c) of
			 the Social Security Act (42 U.S.C. 1397bb(c)) is amended by adding at the end
			 the following new paragraph:
				
					(3)Efforts to avoid
				displacement of private health coverage(A)Prioritization of
				outreach to families with income below 200 percent of the Federal poverty
				level.
						(B)Discouragement of the crowd out of
				private health insurance coverage for families with income at least 300 percent
				of the Federal poverty
				level.
						.
			(b)Annual State
			 reports under SCHIP on efforts To avoid displacement of private health
			 coverage
				(1)In
			 generalSection 2108(a) of
			 the Social Security Act (42 U.S.C. 1397hh(a)), as amended by section 2, is
			 further amended by adding at the end the following new paragraph:
					
						(3)Information on
				efforts to avoid displacement of private health coverageEach annual report of a State submitted
				under paragraph (1)(B) shall include, with respect to the State child health
				plan under this title for a fiscal year, a description of the measures taken by
				the State, and the progress of the State, to follow the procedures described by
				the State pursuant to subparagraphs (A) and (B) of section
				2102(c)(3).
						.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall be effective for
			 annual reports submitted for fiscal year 2010 and each subsequent fiscal
			 year.
				4.Sense of Congress
			 regarding utilization of CAHPS consumer satisfaction surveysIt is the sense of Congress that each State
			 that has a State child health plan under title XXI of the Social Security Act
			 should—
			(1)utilize consumer satisfaction surveys
			 developed by the Consumer Assessment of Healthcare Providers and Systems
			 (CAHPS) administered by the Agency for Healthcare Research and Quality,
			 specifically the Getting Needed Care and Getting Care Quickly question
			 components of the CAHPS 4.0H Child Survey (or in the case of an update to such
			 survey, of such update), to measure the extent to which individuals eligible
			 for child health assistance under the State plan have access to physicians,
			 including primary care practitioners and specialists, and the degree of ease
			 with which such access is attainable by such individuals; and
			(2)include the
			 results of such surveys for a fiscal year in the annual report submitted for
			 such fiscal year by the State to the Secretary under section 2108(a) of the
			 Social Security Act (42 U.S.C. 1397hh(a)).
			
